DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the second temperature measurement “comprises a baseline temperature a baseline temperature measurement obtained from measurements previously received from the first sensor” which introduces indefiniteness, as claim 2 depends on claim 1 which requires that the second temperature measurement is provided by the “at least one other sensor”. Therefore, it is unclear how the measurement may be both from a first and “at least one other sensor” as required by the language in claim 2. 
Claim 15 recites that the second temperature measurement “comprises a baseline temperature a baseline temperature measurement obtained from measurements previously received from the first sensor” which introduces indefiniteness, as claim 15 depends on claim 14 which requires that the second temperature measurement is provided by the “at least one other sensor”. Therefore, it is unclear how the measurement may be both from a first and “at least one other sensor” as required by the language in claim 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “processor readable storage medium,” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.
The examiner notes that amending the claim language from “processor readable storage medium” to “non-transitory computer readable storage medium” or “computer readable storage medium where the medium is not a signal” would resolve the above 35 U.S.C. 101 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2014/0324388) in view of Masson (US 2017/0102251).
Regarding claim 1: Kriss discloses a method of managing refrigeration systems, comprising: 
receiving measurements captured by a plurality of sensors that includes a first sensor deployed within a temperature-controlled asset (Kriss paragraph 0023 where sensors 102 transmits temperature data); 
identifying a difference between a first temperature measurement obtained from measurements provided by a first sensor and a second temperature measurement obtained from measurements provided by at least one other sensor (Kriss 0023 where there are multiple sensors transmitting temperature data, paragraph 0076 where a difference between a characteristic and a baseline is a difference between a 1st and second measurement. See also 0077 (which states this s a change in temperature as it is a time sequence of temperature measurements) 0079 and claim 1); and 
performing a correcting action (Kriss paragraph 00077)
Kriss does not explicitly disclose that this correcting action is calibrating the first sensor based on the difference between the first temperature measurement and the second temperature measurement.
Masson discloses sensor calibration (Masson abstract) based on a difference in temperature data (Masson paragraph 0031).
It would have been obvious to include calibration of a sensor based on temperature difference data, such as is disclosed in Masson, in the invention of Kriss in order to validate, or otherwise determine a quality of the reported data (Masson paragraph 0031). 
Regarding claim 14: Kriss discloses an apparatus for managing refrigeration systems, comprising: 
one or more communication interfaces, including a wireless communication interface configured to couple the apparatus to a wireless communication network (Kriss paragraph 0008); 
a sensor interface circuit configured to receive measurements captured by a plurality of sensors that includes a first sensor deployed within a temperature-controlled asset , the measurements being related to temperatures within a refrigeration asset  (Kriss paragraph 0023 where sensors 102 transmits temperature data); 
a processing circuit configured to: 
identify a difference between a first temperature measurement obtained from measurements provided by the first sensor and a second temperature measurement obtained from measurements provided by at least one other sensor (Kriss 0023 where there are multiple sensors transmitting temperature data, paragraph 0076 where a difference between a characteristic and a baseline is a difference between a 1st and second measurement. See also 0077 (which states this s a change in temperature as it is a time sequence of temperature measurements) 0079 and claim 1); and 
perform a correcting action (Kriss paragraph 00077)
Kriss does not explicitly disclose that this correcting action is calibrating the first sensor based on the difference between the first temperature measurement and the second temperature measurement.
Masson discloses sensor calibration (Masson abstract) based on a difference in temperature data (Masson paragraph 0031).
It would have been obvious to include calibration of a sensor based on temperature difference data, such as is disclosed in Masson, in the invention of Kriss in order to validate, or otherwise determine a quality of the reported data (Masson paragraph 0031). 
Regarding claims 2 and 15: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses the second temperature measurement comprises a baseline temperature measurement obtained from measurements previously received from the first sensor (Kriss paragraph 0076).
Regarding claims 3 and 16: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses the second temperature measurement is obtained from measurements provided by two or more other sensors (Kriss 0023 where there are multiple sensors transmitting temperature data).
Regarding claims 4 and 17: Kriss and Masson disclose the limitations of claims 3 and 16 as described above. Kriss also discloses determining that the first sensor is out of calibration when the measurements provided by the two or more other sensors are consistent with one another and inconsistent with the measurements provided by the first sensor (Kriss paragraph 0045 where the difference is attributed to incorrect calibration).
Regarding claims 5 and 18: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses identifying the difference between the first temperature measurement and the second temperature measurement comprises: performing a frequency domain analysis of the first temperature measurement and the second temperature measurement (Kriss abstract, 0028, 0035, 0042).
Regarding claims 6 and 19: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses determining onset of failure of equipment associated with the asset when the first sensor is determined to have lost correlation or covariance with one or more other sensors (Kriss paragraph 0045)
Regarding claims 7 and 20: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses determining onset of failure of equipment associated with the asset based on a change in stability or distribution of thermal energy within the asset indicated by the plurality of sensors (Kriss paragraph 0045).
Regarding claims 8 and 21: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Masson also discloses calibrating the plurality of sensors prior to initial operation; and calibrating differences in measurements provided by pairs of sensors in the plurality of sensors after calibration (Masson paragraph 0045).
Regarding claims 9 and 22: Kriss and Masson disclose the limitations of claims 8 and 21 as described above. Kriss also discloses recalibrating the differences in measurements provided by the pairs of sensors after a change in conditions within the asset (Kriss paragraph 0045 where the event recognition is a change in condition).
Regarding claims 10 and 23: Kriss and Masson disclose the limitations of claims 9 and 22 as described above. Kriss also discloses wherein conditions within the asset are changed when an object is added, moved or removed (Kriss paragraph 0045 where the condition is attributed to overload which would be from adding or removing. Further the discussion of doors being opened is an indication of objects being added or removed).
Regarding claims 11 and 24: Kriss and Masson disclose the limitations of claims 1 and 14 as described above. Kriss also discloses determining a loss of calibration or accuracy of the first sensor based on a determination that the first sensor has lost correlation or covariance with its peers (Kriss paragraph 0045 where the difference is attributed to incorrect calibration).
Regarding claim 12: Kriss and Masson disclose the limitations of claim 1 as described above. Kriss also discloses each sensor in the plurality of sensors is deployed within the temperature-controlled asset (Kriss abstract).
Regarding claim 13: Kriss and Masson disclose the limitations of claim 1 as described above. Kriss also discloses the second temperature measurement relates to a comparable asset, a peer group of assets, a population of assets or a simulated asset (Kriss paragraph 0046 where a comparison of multiple freezers shows this would apply to a population of assets).
Regarding claim 25: Claim 25 recites the “processor-readable storage medium” to perform the steps of claim 1, and therefore is rejected on the same grounds as claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao (US 20190293494): which discloses network calibration that is re-occurring
Zimmerman (US 20190178521): which discloses a startup temperature calibration for a thermostat
Li (US 20180173254): which discloses the use of temperature sensors to calibrate an infrared temperature measurement system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896